DETAILED ACTION
This action is responsive to the application No. 16/806,189 filed on March 2, 2020. The amendment filed on March 25, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 4-12, and 14-22 are currently pending and being considered in the Office Action. Claims 3 and 13 are cancelled. Claims 21 and 22 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 19, the limitation “wherein the bottom source/drain region corresponding to the first channel region further comprises a stepped portion between the pedestal portion and the fin” in lines 1-3 is confusing in light of the amendment to claim 1, including the limitation “wherein the bottom source/drain region corresponding to the first channel region comprises a stepped shape comprising at least two steps on a side of the first channel region” in lines 9-10. The claim language “a stepped portion” appears to suggest at least a third step, however the disclosure does not further support an additional stepped portion of the bottom source/drain region beyond the at least two steps. The support for the “at least two steps” limitation comes from Fig. 12 of the drawings, and the “stepped or L-shapes” are discussed in the specification in paragraphs [0030], [0038], and [0051]. Therefore, it appears that the correct interpretation of “a stepped portion” should be “a portion of the at least two steps.”
For the purpose of the examination, the limitation “wherein the bottom source/drain region corresponding to the first channel region further comprises a stepped portion between the pedestal portion and the fin” will be interpreted as --wherein the stepped shape comprising at least two steps of the bottom source/drain region corresponding to the first channel region further comprises a stepped portion between the pedestal portion and the fin--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suvarna (U.S. Pub # 2018/0366372) in view of Qi (U.S. Pub # ) of record.
Regarding independent Claim 1, Suvarna teaches a vertical transistor device, comprising: 
a first vertical transistor (Fig. 17: 200, paragraph [0053]) comprising a first channel region (Fig. 17: 112, paragraph [0029]) on a semiconductor substrate (Fig. 17: 102, paragraph [0027]), wherein the first vertical transistor (200) has a first gate length (defined by height of Fig. 17: 162, paragraph [0040]); 
a bottom source/drain region (Fig. 17: 140/148, paragraphs [0037] & [0046]) disposed adjacent a bottom portion of the first channel region (112); 
wherein the bottom source/drain region (140/148) corresponding to the first channel region (112) comprises a stepped shape ([0037] & [0046]) comprising at least two steps (Fig. 11: 142-146, paragraph [0037]) on a side of the first channel region (112).
Suvarna is silent with respect to a second vertical transistor comprising a second channel region on the semiconductor substrate, wherein the second vertical transistor has a second gate length longer than the first gate length; and bottom source/drain regions disposed adjacent bottom portions of each of the first and second channel regions; and wherein a height of the bottom source/drain region corresponding to the first channel region at the stepped shape is greater than a height of the bottom source/drain region corresponding to the second channel region.
Qi discloses a vertical transistor device, comprising: 
a first vertical transistor (Fig. 11: 320, column 10 line 62) comprising a first channel region (Fig. 11: 321, column 8 line 8) on a semiconductor substrate (Fig. 11: 301, column 6 line 49), wherein the first vertical transistor (320) has a first gate length (Fig. 11: 327, column 11 line 29); 
a second vertical transistor (Fig. 11: 310, column 10 line 60) comprising a second channel region (Fig. 11: 311, column 8 line 4) on the semiconductor substrate (301), wherein the second vertical transistor (320) has a second gate length (Fig. 11: 317, column 11 line 30) longer than the first gate length (327); and 
bottom source/drain regions (Fig. 11: 323 & 313, column 10 lines 14-17) disposed adjacent bottom portions of each of the first and second channel regions (321 & 311, respectively); 
wherein a height of the bottom source/drain region (323) corresponding to the first channel region (321) is greater than a height of the bottom source/drain region (313) corresponding to the second channel region (311).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second vertical transistor comprising a second channel region on the semiconductor substrate, wherein the second vertical transistor has a second gate length longer than the first gate length; and bottom source/drain regions disposed adjacent bottom portions of each of the first and second channel regions; and wherein a height of the bottom source/drain region corresponding to the first channel region at the stepped shape is greater than a height of the bottom source/drain region corresponding to the second channel region” teachings of Qi to the device of Suvarna because Qi discloses in column 1 line 35-column 2 line 17 that oftentimes IC designs require devices with different switching speeds, and multiple vertical field effect transistors (VFETs) having different gate lengths may thereby have different threshold voltages (Vts) and different switching speeds.
Regarding Claim 2, Suvarna as previously modified teaches the vertical transistor device according to claim 1, wherein the difference between the first and second gate lengths (Qi: 327 & 317, respectively) corresponds to the difference in the heights between the bottom source/drain region (Qi: 323) corresponding to the first channel region (Qi: 321) and the bottom source/drain region (Qi: 313) corresponding to the second channel region (Qi: 311).
Regarding Claim 4, Suvarna as previously modified teaches the vertical transistor device according to claim 1, wherein a top surface (top and connecting side surfaces of Suvarna: Fig. 11: 142 & 144) of the bottom source/drain region (148) corresponding to the first channel region (Suvarna: 112, left side, Qi: 321) comprises the stepped shape (Suvarna: [0037] & [0046]), and a top surface (top surface of Suvarna: Fig. 11: 146 in the second channel region, per the modification in view of Qi) of the bottom source/drain region (Suvarna: 148) corresponding to the second channel region (Suvarna: 112, right side, Qi: 311) comprises a flat shape (by broadest reasonable interpretation, at least a portion of the top surface may be considered flat, and therefore the top surface may be considered to have a flat shape).
Regarding Claim 5, Suvarna as previously modified teaches the vertical transistor device according to claim 1, further comprising a spacer layer (Fig. 17: 160, paragraph [0039]) formed along the stepped shape ([0037] & [0046]).
Regarding Claim 6, Suvarna as previously modified teaches the vertical transistor device according to claim 5, further comprising a gate dielectric layer (Fig. 17: 162, paragraph [0040]: “Gate region 162 can also include, e.g., a thin and electrically insulating gate dielectric region to separate gate region 162 from fin 112”) formed on the spacer layer (160) along the stepped shape ([0037] & [0046]).
Regarding Claim 7, Suvarna as previously modified teaches the vertical transistor device according to claim 2, wherein the bottom source/drain region (148) corresponding to the first channel region (112) is disposed on a lateral side of a fin (112) comprising the first channel region (112).
Regarding Claim 8, Suvarna as previously modified teaches the vertical transistor device according to claim 7, wherein the fin (112) is disposed on a pedestal portion (the instant limitation “a pedestal” is interpreted to mean a base or support, and by broadest reasonable the portion of 102 disposed on the left side of Fig. 17: 199 may be considered a base or support for the fin 112 on the left side of 199) having a greater width than the fin (112).
Regarding Claim 9, Suvarna as previously modified teaches the vertical transistor device according to claim 8, wherein the stepped shape ([0037] & [0046]) comprising at least two steps (142-146) of the bottom source/drain region (140/148) corresponding to the first channel region (112) further comprises a stepped portion (see Fig. 17) between the pedestal portion (102) and the fin (112).
Regarding Claim 10, Suvarna as previously modified teaches the vertical transistor device according to claim 1, wherein the first vertical transistor (Qi: 320) is adjacent the second vertical transistor (Qi: 310) on the semiconductor substrate (Qi: 301).
Regarding independent Claim 11, Suvarna teaches a semiconductor device, comprising: 
a first vertical transistor (Fig. 17: 200, paragraph [0053]) comprising a first vertical channel region (Fig. 17: 112, paragraph [0029]) on a semiconductor substrate (Fig. 17: 102, paragraph [0027]), wherein the first vertical transistor (200) has a first gate length (defined by height of Fig. 17: 162, paragraph [0040]); 
a bottom source/drain region (Fig. 17: 140/148, paragraphs [0037] & [0046]) disposed adjacent a bottom portion of the first vertical channel region (112); 
wherein the bottom source/drain region (140/148) corresponding to the first channel region (112) comprises a stepped shape ([0037] & [0046]) comprising at least two steps (Fig. 11: 142-146, paragraph [0037]) on a side of the first channel region (112).
Suvarna is silent with respect to a second vertical transistor comprising a second vertical channel region on the semiconductor substrate, wherein the second vertical transistor has a second gate length longer than the first gate length; and bottom source/drain regions disposed adjacent bottom portions of each of the first and second channel regions; wherein a portion of a top surface of the bottom source/drain region corresponding to the first vertical channel region at the stepped shape is at greater height than a height of a top surface of the bottom source/drain region corresponding to the second vertical channel region.
Qi discloses a vertical transistor device, comprising: 
a first vertical transistor (Fig. 11: 320, column 10 line 62) comprising a first vertical channel region (Fig. 11: 321, column 8 line 8) on a semiconductor substrate (Fig. 11: 301, column 6 line 49), wherein the first vertical transistor (320) has a first gate length (Fig. 11: 327, column 11 line 29); 
a second vertical transistor (Fig. 11: 310, column 10 line 60) comprising a second vertical channel region (Fig. 11: 311, column 8 line 4) on the semiconductor substrate (301), wherein the second vertical transistor (310) has a second gate length (Fig. 11: 317, column 11 line 30) longer than the first gate length (327); and 
bottom source/drain regions (Fig. 11: 323 & 313, column 10 lines 14-17) disposed adjacent bottom portions of each of the first and second vertical channel regions (321 & 311, respectively); 
wherein a portion of a top surface (Fig. 11: 324, column 10 line 27) of the bottom source/drain region (323) corresponding to the first vertical channel region (321) is at greater height than a height of a top surface (Fig. 11: 314, column 10 line 24) of the bottom source/drain region (313) corresponding to the second vertical channel region (311).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second vertical transistor comprising a second vertical channel region on the semiconductor substrate, wherein the second vertical transistor has a second gate length longer than the first gate length; and bottom source/drain regions disposed adjacent bottom portions of each of the first and second channel regions; wherein a portion of a top surface of the bottom source/drain region corresponding to the first vertical channel region at the stepped shape is at greater height than a height of a top surface of the bottom source/drain region corresponding to the second vertical channel region” teachings of Qi to the device of Suvarna because Qi discloses in column 1 line 35-column 2 line 17 that oftentimes IC designs require devices with different switching speeds, and multiple vertical field effect transistors (VFETs) having different gate lengths may thereby have different threshold voltages (Vts) and different switching speeds.
Regarding Claim 12, Suvarna as previously modified teaches the semiconductor device according to claim 11, wherein the difference between the first and second gate lengths (Qi: 327 & 317, respectively) corresponds to the difference in the heights between the portion of the top surface (Qi: 324 & 314, respectively) of the bottom source/drain region (Qi: 323) corresponding to the first vertical channel region (Qi: 321) and the top surface of the bottom source/drain region (Qi: 313) corresponding to the second vertical channel region (Qi: 311).
Regarding Claim 14, Suvarna as previously modified teaches the semiconductor device according to claim 13, wherein the top surface (top surface of Suvarna: Fig. 11: 146 in the second channel region, per the modification in view of Qi) of the bottom source/drain region (Suvarna: 148) corresponding to the second vertical channel region (Suvarna: 112, right side, Qi: 311) comprises a flat shape (by broadest reasonable interpretation, at least a portion of the top surface may be considered flat, and therefore the top surface may be considered to have a flat shape).
Regarding Claim 15, Qi teaches the semiconductor device according to claim 11, further comprising a spacer layer (Fig. 17: 160, paragraph [0039]) formed along the stepped shape ([0037] & [0046]).
Regarding Claim 16, Suvarna as previously modified teaches the semiconductor device according to claim 15, further comprising a gate dielectric layer (Fig. 17: 162, paragraph [0040]: “Gate region 162 can also include, e.g., a thin and electrically insulating gate dielectric region to separate gate region 162 from fin 112”) formed on the spacer layer (160) along the stepped shape ([0037] & [0046]).
Regarding Claim 17, Suvarna as previously modified teaches the semiconductor device according to claim 12, wherein the bottom source/drain region (148) corresponding to the first vertical channel region (112) is disposed on a lateral side of a fin (112) comprising the first vertical channel region (112).
Regarding Claim 18, Suvarna as previously modified teaches the semiconductor r device according to claim 17, wherein the fin (112) is disposed on a pedestal portion (the instant limitation “a pedestal” is interpreted to mean a base or support, and by broadest reasonable the portion of 102 disposed on the left side of Fig. 17: 199 may be considered a base or support for the fin 112 on the left side of 199) having a greater width than the fin (112).
Regarding Claim 19, Qi teaches the semiconductor device according to claim 18, wherein the stepped shape ([0037] & [0046]) comprising at least two steps (142-146) of the bottom source/drain region (140/148) corresponding to the first channel region (112) further comprises a stepped portion (see Fig. 17) between the pedestal portion (102) and the fin (112).
Regarding Claim 20, Suvarna as previously modified teaches the semiconductor device according to claim 11, wherein the first vertical transistor (Qi: 320) is adjacent the second vertical transistor (Qi: 310) on the semiconductor substrate (Qi: 301).

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 21, the prior art of record neither anticipates nor renders obvious the limitation “wherein a portion of a top surface of the bottom source/drain region corresponding to the first channel region is at a same height as a top surface of the bottom source/drain region corresponding to the second channel region” in combination with the additionally claimed features. 
Regarding Claim 22, the prior art of record neither anticipates nor renders obvious the limitation “wherein another portion of the top surface of the bottom source/drain region corresponding to the first vertical channel region is at a same height as the top surface of the bottom source/drain region corresponding to the second vertical channel region” in combination with the additionally claimed features. 
Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-12, and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892